ID Event Level NMLS Exceptions Purpose at origination Occupancy at origination 2 [2]Originator name does not match NMLS registered name for license number Purchase Owner Occ 2 [2]Originator name does not match NMLS registered name for license number Rate/Term Refi Owner Occ 1 Rate/Term Refi Owner Occ 1 Rate/Term Refi Owner Occ 1 Rate/Term Refi Owner Occ 1 Cashout Refi Owner Occ 2 [2]Originator name does not match NMLS registered name for license number Cashout Refi Investment Property 2 [2]Originator name and/or NMLS ID not printed on credit application - Application Date on or after 1/10/11 [2]Originator name does not match NMLS registered name for license number [2]Origination Company and/or NMLS ID not printed on credit application - Application Date on or after 1/10/11 Rate/Term Refi Owner Occ 2 [2]Originator name does not match NMLS registered name for license number Rate/Term Refi Owner Occ 2 [2]Originator name does not match NMLS registered name for license number Purchase Owner Occ 2 [2]Originator name and/or NMLS ID not printed on credit application - Application Date on or after 1/10/11 [2]Origination Company and/or NMLS ID not printed on credit application - Application Date on or after 1/10/11 Rate/Term Refi Owner Occ 3 [3]Final Application Missing Purchase Owner Occ 1 Rate/Term Refi Owner Occ 1 Purchase Owner Occ
